Citation Nr: 0111152	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) associated with a panic disorder and 
agoraphobia, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
November 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania wherein the RO continued the assignment of a 30 
percent disability evaluation for PTSD.  


REMAND

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) will be rated as 
30 percent disabling.  Occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2000).

The veteran asserts that the symptoms associated 
with his service-connected PTSD are more disabling 
than currently evaluated.  

VA outpatient progress notes dated from February 
1999 to January 2000 reflect treatment primarily 
for a panic disorder.  When examined in October 
1999, the veteran reported that most of his attacks 
last about 5 to 10 minutes; he reported "major" 
panic attacks once every two weeks and 3 to 4 mini 
attacks per week.  The diagnoses included Axis I-
panic disorder with agoraphobia.  
 
The report of a March 2000  VA examination shows 
that the veteran has a history of panic attacks.  
The veteran reported he is employed as a heavy 
equipment operator, but noted that he encounters 
difficulty being around people whom he does not 
know or trust.  A mental status examination 
revealed, in pertinent part, that the veteran's 
mood was labile during the examination alternating 
between irritable and tearful.  The veteran 
described mood swings ranging from depression to 
irritability and anxiety with panic attacks 2 to 3 
times per week.  The diagnosis included Axis I 
panic disorder with agoraphobia secondary to PTSD 
and chronic PTSD.  A Global Assessment of 
Functioning score of 58 was assigned which the 
examiner noted was solely due to PTSD.  It was 
noted that the symptoms associated with the 
veteran's panic disorder were primary although the 
veteran continued to demonstrate symptoms 
associated with PTSD.  The examiner noted that the 
veteran's panic attacks more likely adversely 
impacted on the veteran's occupational situation.  

One problem with the March 2000 VA examination 
report is that it indicates that the GAF score was 
predicated only on the PTSD, while the panic 
disorder with agoraphobia was diagnosed as 
secondary to PTSD.  The GAF score must also include 
consideration of all psychiatric pathology 
associated with PTSD, where a GAF score is 
assigned.  However, the more appropriate approach 
would be for the examiner to discuss the severity 
of all service-connected psychiatric pathology in 
terms of the VA rating criteria, because GAF scores 
do not precisely equate with the VA rating 
criteria.  

The March 2000 VA examination also shows that the 
veteran is receiving treatment for his psychiatric 
disabilities with VA healthcare providers and that 
he had been treated at Canonsburg, Allegheny 
General hospital in October 1998 for panic attacks.  
In a statement received in July 2000, the veteran 
indicated that he was hospitalized in June 2000 at 
a private hospital in Cannonsburg, Pennsylvania for 
panic attacks.  The Board notes that these records 
have not been obtained for association with the 
veteran's claims file.  

Accordingly, the case is Remanded to the RO for the 
following:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may have treated him for a psychiatric 
disability since March 2000.  The RO 
should obtain VA outpatient mental health 
clinic records since 1999 and any other 
clinical records identified by the 
veteran reflecting treatment since March 
2000.  The RO should also obtain complete 
clinical records of the veteran's 
treatment for a psychiatric disorder in 
October 1998 and June 2000 at the 
Allegheny General hospital in Canonsburg, 
Pennsylvania for association with the 
claims folder. 

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current level of severity of his 
service-connected PTSD associated with a 
panic disorder and agoraphobia.  The 
claims folder, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, and the 
examiner must state in his examination 
report that the entire claims folder has 
been reviewed.  All clinical findings 
should be reported in detail.  The 
examiner must comment as to the presence 
or absence of each symptom and finding 
referable to PTSD with a panic disorder 
and agoraphobia required under the rating 
criteria cited above for ratings from 30 
percent to 100 percent, and where 
present, the frequency and the degree of 
severity of each symptom and finding.   

3.  Thereafter, the RO should review the 
record on appeal and ensure that all 
directed development has been completed 
in full.  If not, corrective action must 
be taken.  

4.  Thereafter, the RO should review and 
readjudicate the remanded issue.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

The purpose of this REMAND is to procure clarifying evidence 
and to comply with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




